 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     20062 S.W. Birch St., Suite 200
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     Fax: (866) 843-8308
 6   DisabilityRights@manninglawoffice.com
 7   Attorneys for Plaintiff ROSEMARY GARCIA
 8

 9                           UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11

12   ROSEMARY GARCIA, an
                                              Case No.: 2:19-cv-00668-WBS-EFB
13   individual,
                                              Hon. William B. Shubb
14   Plaintiff,
                                              OBJECTION TO CONSOLIDATION
15   v.
                                               [Concurrently filed with Motion to
16                                            Remand]
17   MAMMOTH HOSPITALITY                 Complaint filed: March 4, 2019
                                         Removed: April 19, 2019
18   MANAGEMENT, LLC, a Delaware
     limited liability company; and DOES
19   1-50, inclusive,
20
                      Defendants.
21

22

23          Plaintiff hereby submits this objection to consolidation in response to the
24   Court’s Order issued August 5, 2019 in which Plaintiff was ordered to notify the Court
25   of whether she objects to the consolidation of the instant case with Garcia v. Alterra
26   Mountain Company U.S. Inc. (2:19-cv-00666-MCE-CKD). The instant case does not
27   involve a common question of law or fact and should not be consolidated.
28          I.    INTRODUCTION
                                                1
 1          Plaintiff Rosemary Garcia (“Plaintiff”) is mobility impaired and requires
 2   information about the accessibility of hotels and hotel rooms to make reservations.
 3   Defendant maintains its reservations service, including but not limited to that offered
 4   to the public on its website www.juniperspringsmammoth.com (“Website”).
 5   Defendant Mammoth Hospitality Management, LLC owns and/or operates the
 6   Website.
 7          On the other hand, the case Garcia v. Alterra Mountain Company U.S. Inc.
 8   concerns barriers experienced by Plaintiff while attempting to use a reservations
 9   system on an entirely different website, www.thevillagelodgemammoth.com, which is
10   owned and/or operated by Alterra Mountain Company U.S. Inc., an entirely different
11   defendant.
12          Apart from the Plaintiff, these two cases do not share any common operative
13   facts or issues.
14          II.    ARGUMENT
15          A.     Applicable Law
16          Rule 42 (a) of the Federal Rules of Civil Procedure provides that: “When
17   actions involving a common question of law or fact are pending before the court, it
18   may order a joint hearing or trial of any or all the matters in issue in the actions; it
19   may make such orders concerning proceedings therein as may tend to avoid
20   unnecessary costs or delay.” Fed.R.Civ.P. 42(a). The purpose of Rule 42(a) "is to
21   give the court broad discretion to decide how cases on its docket are to be tried so
22   that the business of the court may be dispatched with expedition and economy while
23   providing justice to the parties." Wright & A. Miller, Federal Practice and
24   Procedure, § 2381 (1971).
25          B.     There is no common question of law or fact between the two cases,
26
                   costs and delay will not be avoided and may be increased, and
                   justice will not be provided to the parties
27
            The only thing the two cases proposed for consolidation have in common is
28
     the Plaintiff. The cases concern Plaintiff’s experiences with reservations systems on
                                                 2
 1   two different websites that are owned and/or operated by two different entities that
 2   are attached to two different public places of accommodation.
 3         If these cases were to be consolidated, time and expense would simply be
 4   doubled. Plaintiff would still have to conduct discovery and utilize experts for two
 5   separate websites. At trial, Plaintiff would still have to prepare twice the amount of
 6   briefing and evidence.
 7         Finally, consolidating these two cases with two different defendants would
 8   require a level of coordination that would not otherwise be required. Especially in
 9   terms of settlement and early resolution, a consolidated case with two separate
10   defendants would require Plaintiff to attempt to negotiate a global settlement,
11   potentially unnecessarily extending litigation if one defendant cannot agree with the
12   other. In this manner, justice will not be provided by consolidation and, in fact,
13   injustice may result.
14         C.     Defendant seeks to cause needless cost and delay in its removal and
15                consolidation actions
16         Plaintiff properly filed the instant case in California Superior Court because
17   she is asserting a California state claim under the Unruh Civil Rights Act (“Unruh
18   Act”). Counsel for Defendant filed a baseless Notice of Removal ignoring 9 th Circuit
19   precedent exactly on point and despite having been subject to remand on that basis
20   in the past. See Plaintiff’s Motion to Remand. Defendant’s efforts to consolidate the
21   instant action, like its removal, serve only to impose additional cost and delay upon
22   Plaintiff to ultimately deny her the ability to assert her civil rights.
23

24

25

26   //
27   //
28   //
                                                  3
 1         III.   CONCLUSION
 2         Due to the lack of common issues of law or fact, the presence of completely
 3   different websites and defendants, and the doubled and counterproductive workload
 4   that will result, the two proposed cases should not be consolidated.
 5
     Dated: August 19, 2019              MANNING LAW, APC
 6

 7                                   By: /s/ Joseph R. Manning Jr., Esq.
 8
                                        Joseph R. Manning Jr., Esq.
                                        Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               4
